DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on August 25, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection under 35 U.S.C. 101 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                            

Status of the Claims
Claims 1 and 4 are pending in the application and are being examined herein.
Status of Rejections
The rejection of the claims under 35 U.S.C. 103 is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of heating” in claim 1 (the structure of a heater is provided by the limitation “maintained by means of heating by the heater” in lines 15-16 of claim 1).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Claim 1 recites repeatedly obtaining resistance information to thereby obtain a plurality of the internal resistance values and concentration detection current values, and correcting a latest obtained concentration detection current value based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate in accordance with the claimed equation (2).
The limitation of repeatedly obtaining resistance information to thereby obtain a plurality of the internal resistance values and concentration detection current values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “obtain” language in the context of the claim encompasses the user mentally obtaining resistance information and current information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitation of correcting a latest obtained concentration detection current value based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate in accordance with the claimed equation (2), as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts such as mathematical calculations and equations. The “correcting” and “equation” language in the context of the claim encompasses mathematical calculations and equations that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a processor. The processor is recited at a high-level of generality such that it amounts to no more than a general purpose computer linked to the judicial exception. Additionally, once the correction step is done, there are no further actions that would integrate the judicial exception into a practical application. Accordingly, the additional element of a general processor does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to no more than a general purpose computer linked to the judicial exception. It has been held that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See MPEP § 
2106.05(b)(I). It has also been held that claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See MPEP § 2106.05(f). Implementing an abstract idea on a generic computer does not add significantly more or provide an inventive concept, particularly when the computer is well-understood, routine, and conventional. See MPEP § 2106.05(d). For example: Inoue et al. (US 6,136,170 A) teaches a microprocessor 51 comprising a CPU 53 for measuring internal resistance and determining the correction of pump current (Fig. 33, col. 41, lns. 14-22); Sasaki (US 2011/0168574 A1) teaches a microcomputer 60 including a CPU 61 that calculates internal resistance and corrects the current value detected (Fig. 1, para. [0052], [0059], [0067]); and Kawai et al. (US 2011/0132775 A1) teaches a microcomputer 60 including a CPU 61 that obtains the internal resistance and corrects the NOx concentration correspondence value which is based on current (Fig. 1, para. [0049], [0052], [0086], [0089]). The claim does not invoke any of the considerations that the courts have identified as providing significantly more than a judicial exception. Even when viewed as a combination, the additional element of the processor fails to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
	Claim 4 is rejected under 35 U.S.C. 101 as dependent thereon and also does not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. In particular, claim 4 recites the additional elements of a gas sensor which includes a sensor element and a heater, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body. The additional elements of a gas sensor, a sensor element, a heater, a solid electrolyte body, and a pair of electrodes do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The additional elements are no more than well-understood, routine, conventional elements that were previously known to the industry and are recited at a high level of generality, so they do not amount to significantly more than the judicial exception. MPEP § 2106.05(d). For example: Inoue et al. (US 6,136,170 A) teaches a gas sensor 1 including a heater 2, a solid electrolyte 3, and electrodes 10, 11 (Figs. 1 & 3B, col. 27, lns. 49-51, col. 30, lns. 3-10); Sasaki (US 2011/0168574 A1) teaches a gas sensor 10 including a heater 161 and a sensor element 100 comprising a solid electrolyte 111 and electrodes 112, 113 (Fig. 1, para. [0034], [0038], [0040]); and Kawai et al. (US 2011/0132775 A1) teaches a gas sensor 10 including a heater element 35 and a sensor element 11 comprising a solid electrolyte body 12 and electrodes 17, 18 (Fig. 1, para. [0032]-[0033], [0037]). Claim 4 does not invoke any of the considerations that the courts have identified as providing significantly more than a judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 6,136,170 A) in view of Sasaki (US 2011/0168574 A1).
Regarding claim 1, Inoue teaches a sensor apparatus (a microprocessor 51 and a peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14), the sensor apparatus comprising a processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).
The limitations “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body,” “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to thereby obtain a plurality of the internal resistance values comprising a latest obtained internal resistance value and one or more prior obtained internal resistance values and current information representing a concentration detection current value which flows between the pair of electro des and whose value varies with the concentration of the particular gas,” and “correct a latest obtained concentration detection current value, based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate” are functional limitations. Examiner notes that “a gas sensor,” “a sensor element,” “a heater,” and “at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body” are not positively recited elements of the claim, and therefore, are not elements of the claimed sensor apparatus. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Inoue teaches that the microprocessor 51 and the peripheral circuit 50a are connected to an exhaust gas sensor 1 to detect the concentration of the constituent to be detected (Figs. 33 & 45, col. 41, lns. 9-14, col. 45, lns. 59-62), so the microprocessor and the peripheral circuit are capable of the recitation “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body.”
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for measuring internal resistance and means for determining the correction of pump current (Fig. 33, col. 41, lns. 14-22), that the CPU 53 of the microprocessor 51 measures the internal resistance Rvs of the solid electrolyte and the pump current Ip flowing through the electrodes of the oxygen pump element 3, the pump current Ip corresponding to the concentration of the constituent to be detected (Fig. 45, col. 27, lns. 8-9, col. 43, lns. 44-55, col. 45, lns. 6-8 & 59-62), and that the process in S2 and later processes are repeated (Fig. 45, col. 46, lns. 27-28), so the CPU of the microprocessor is capable of the recitation “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to thereby obtain a plurality of the internal resistance values comprising a latest obtained internal resistance value and one or more prior obtained internal resistance values and current information representing a concentration detection current value which flows between the pair of electrodes and whose value varies with the concentration of the particular gas.”
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for determining the correction of pump current, correction calculating means, and means for producing corrected concentration information (Fig. 33, col. 41, lns. 14-21), and that the pump current Ip is corrected based on the internal resistance Rvs and its deviation from the target internal resistance, wherein the internal resistance has a corresponding temperature and the target internal resistance has a corresponding target temperature (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14), so the CPU of the microprocessor is capable of correcting a latest obtained concentration detection current value based on the latest obtained internal resistance value and a target internal resistance value. Inoue teaches that the process repeats the step of obtaining the internal resistance (Fig. 45, col. 46, lns. 27-28). Inoue fails to teach that the processor is configured to correct the latest obtained concentration detection current value based on a resistance change rate.
Sasaki teaches a gas sensor control apparatus that detects an internal resistance value of one of the cells of a gas sensor (abstract). Sasaki teaches a microcomputer 60 including a CPU 61 that calculates internal resistance and corrects the current value detected to determine the particular gas concentration in the exhaust gas (Fig. 1, para. [0052], [0059], [0067]). Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]). Sasaki teaches that as dRpvs/dt becomes smaller, variation in the detection value of the particular gas concentration can be reduced, whereas as dRpvs/dt becomes larger, variation in the detection value of the particular gas concentration is increased to thereby give an adverse influence on accuracy in detection of the particular gas concentration (Sasaki, Figs. 2-3, para. [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki because as dRpvs/dt becomes smaller, variation in the detection value of the particular gas concentration can be reduced, whereas as dRpvs/dt becomes larger, variation in the detection value of the particular gas concentration is increased to thereby give an adverse influence on accuracy in detection of the particular gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance. Therefore, the CPU of the microprocessor of Modified Inoue is capable of the recitation “correct a latest obtained concentration detection current value, based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate.”
Modified Inoue teaches wherein the target internal resistance value is an internal resistance of the solid electrolyte body corresponding to a target temperature at which the solid electrolyte body is maintained by means of heating by the heater so as to enable the sensor element to detect the concentration of the particular gas (the target internal resistance value is a value of the internal resistance at a target temperature value at which the solid electrolyte of the cell is heated to by a heater element so as to enable the gas sensor to measure the concentration of the particular gas, col. 17, lns. 28-33 & 44-52, col. 18, lns. 24-39, col. 45, lns. 64-67, col. 46, lns. 1-19),
wherein the resistance change rate is an amount of change in internal resistance per unit time and is calculated based on the plurality of the internal resistance values (the rate of change dRpvs/dt in the internal resistance value of the cell with time, Sasaki, Figs. 2-3, para. [0071]- [0072]; the step of obtaining the internal resistance is repeated by the CPU 53 of the microprocessor 51, Inoue, Fig. 45, col. 43, lns. 44-47, col. 46, lns. 27-28).
The limitation “correct the value of the latest obtained concentration detection current in accordance with the following equation (2)” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches wherein the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]). Modified Inoue does not explicitly teach wherein the processor is configured to correct the value of the latest obtained concentration detection current in accordance with the following equation (2):

    PNG
    media_image1.png
    53
    410
    media_image1.png
    Greyscale

wherein Ip represents the value of the latest obtained concentration detection current represented by the current information, ∆Rpvs represents a difference obtained by subtracting the target internal resistance value from the value of the latest obtained internal resistance represented by the resistance information, dRpvs/dt represents the resistance change rate, Ipo represents the corrected value of the concentration detection current, and α and β represent coefficients set in advance as constants. However, since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B- 40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]), one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2- 3, para. [0073]). In other words, the relationships among pump current, internal resistance, target internal resistance, resistance change rate, and corrected pump current were known, so one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). Therefore, the CPU of the microprocessor of Modified Inoue is capable of the recitation “correct the value of the latest obtained concentration detection current in accordance with the following equation (2).”
	Regarding claim 4, Modified Inoue teaches a sensor unit (a sensor system 50, Fig. 33, col. 41, lns. 9-14) comprising:
a gas sensor which includes a sensor element and a heater (the sensor system 50 comprises an exhaust gas sensor 1 comprising an oxygen pump element 3, an oxygen concentration cell element 4, and heaters 2 and 5, Fig. 33, col. 26, lns. 59-62), the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body (the oxygen pump element 3 comprises a solid electrolyte and electrodes 10 and 11 formed thereon, and the oxygen concentration cell element 4 comprises a solid electrolyte and electrodes 12 and 13 formed thereon, Fig. 33, col. 27, lns. 9-10 & 18-24); and
the sensor apparatus as claimed in claim 1 (the sensor system 50 comprises the microprocessor 51 and the peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14; see rejection of claim 1 supra).
The limitation “for heating the sensor element” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches that the heaters 2 and 5 are for heating at least one of the oxygen pump element 3 and the oxygen concentration cell element 4 (Fig. 33, col. 2, lns. 20-23, col. 43, lns. 49-52), so the heaters are capable of the recitation “for heating the sensor element.”
Response to Arguments
Appellant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 11-14 of the Appeal Brief, Appellant argues that a person of ordinary skill in the art would not have had a reason to predictably modify Inoue based on the teachings of Sasaki to arrive at the claimed sensor apparatus. Appellant asserts that Sasaki does not provide any reason to modify Inoue’s correction method other than including an additional subroutine for determining a resistance rate of change and then nullifying the concentration determination when the internal resistance value rapidly changes, but such a modification would not result in the limitations of the sensor apparatus according to claim 1. Appellant asserts that the present claimed sensor apparatus is not the simple modification of a known device that achieves nothing more than predictable results, and instead the evidence supports that the claimed sensor apparatus is a novel and nonobvious improvement over the teachings of Inoue and Sasaki. Appellant asserts that the Examiner uses impermissible hindsight reasoning since a reason for making the modification does not come from the teachings of Inoue or Sasaki when viewed as a whole.
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), so it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki because as dRpvs/dt becomes smaller, variation in the detection value of the particular gas concentration can be reduced, whereas as dRpvs/dt becomes larger, variation in the detection value of the particular gas concentration is increased to thereby give an adverse influence on accuracy in detection of the particular gas concentration (Sasaki, Figs. 2-3, para. [0073]). Therefore, the combination of Inoue and Sasaki teaches that the detected pump current is affected by the internal resistance value, the target internal resistance value, and the resistance change rate (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59- 67, col. 46, lns. 1-14, Sasaki, Figs. 2- 3, para. [0071]-[0072]). In response to Appellant’s argument that Sasaki does not provide any reason to modify Inoue’s correction method other than including an additional subroutine for determining a resistance rate of change and then nullifying the concentration determination when the internal resistance value rapidly changes, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Sasaki to teach the claimed limitations as discussed in the rejection supra. Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill in the art to modify the correction of pump current of Inoue to also be based on resistance change rate because Sasaki teaches that the detected concentration value is affected by the resistance change rate (Figs. 2-3, para. [0072]-[0073]). In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the arguments presented on pages 11-14 of the Appeal Brief, Appellant argues that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate. Appellant asserts that Sasaki does not utilize the resistance rate of change to correct the concentration detection current value. Appellant asserts that Sasaki simply discloses that the concentration detection current value may be invalid when the internal resistance value rapidly changes, so Sasaki nullifies the data and does not correct the concentration detection current value.
Examiner respectfully disagrees. In response to Appellant’s argument that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Inoue in view of Sasaki teaches the CPU of the microprocessor, which is capable of the functional limitations as recited in the rejection supra. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Inoue already teaches that the pump current is corrected based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki in order to obtain good accuracy in detection of the gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance, and one of ordinary skill in the art would have possessed a reasonable expectation of success in practicing the combination of Inoue and Sasaki as modified.
In the arguments presented on pages 12-13 of the Appeal Brief, Appellant argues that the present inventors determined that the accuracy in detecting the gas concentration by the gas sensor may deteriorate when the correction is performed in the manner used by Inoue, and that neither Inoue nor Sasaki identify this technical problem. Appellant asserts that the sensor apparatus according to claim 1 provides an improvement over the conventional art by providing increased detection accuracy.
Examiner respectfully disagrees. In response to Appellant’s argument that Inoue and Sasaki are nonanalogous art because they do not identify the same technical issue as the instant application, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Inoue and Sasaki are analogous art because they are in the field of Appellant’s endeavor, which is gas sensing. Additionally, Inoue is concerned with detecting with a high accuracy the concentration of the constituent to be detected in exhaust gas (abstract), and Sasaki is concerned with suppressing deterioration of accuracy in detecting a concentration of specific gas components in a gas to be measured (para. [0007]). Thus, both Inoue and Sasaki recognize the problem of a deterioration in detection accuracy.
In the arguments presented on page 14 of the Appeal Brief, Appellant argues that a person of ordinary skill in the art would not have had a reason to predictably modify Inoue to employ the specific correction relationship recited as equation (2). Appellant asserts that even if Sasaki did suggest further correcting the concentration current value based on the resistance rate of change, the use of the correction implementation recited as equation (2) is not taught and provides superior results, namely a sensor having improved accuracy in a manner not suggested by the prior art.
Examiner respectfully disagrees. Since Modified Inoue teaches that the CPU of the microprocessor is capable of correcting the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B- 40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072], see modification and discussion supra), one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). In other words, the relationships among pump current, internal resistance, target internal resistance, resistance change rate, and corrected pump current were known, so one of ordinary skill in the art at the time the invention was filed would have found it obvious to come up with equation (2) and its constants in order to correct the concentration of the constituent to be detected (Inoue, Fig. 33, col. 41, lns. 9-22, Sasaki, Figs. 2-3, para. [0073]). Therefore, the CPU of the microprocessor of Modified Inoue is capable of the recitation “correct the value of the latest obtained concentration detection current in accordance with the following equation (2).”
In the arguments presented on pages 14-15 of the Appeal Brief, Appellant argues that the mere fact that the Inoue/Sasaki combination comprises a CPU is not sufficient to meet the recited functions of the claimed sensor. Appellant asserts that the structure of the applied prior art cannot simply be capable of performing the recited functions, but must be capable of performing the functions without further programming.
Examiner respectfully disagrees. The CPU of Inoue as modified by Sasaki in the rejection supra is capable of performing the recited functions without further programming. Inoue already teaches that the CPU corrects the pump current based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 41, lns. 15-22, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki in order to obtain good accuracy in detection of the gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance, and one of ordinary skill in the art would have possessed a reasonable expectation of success in practicing the combination of Inoue and Sasaki as modified. Thus, Modified Inoue is capable of performing the recited functions without further programming.
In the arguments presented on pages 15-18 of the Appeal Brief, Appellant argues that the claimed correction function is not merely an advantage that flows naturally from the prior art, but is a new correction function not taught or suggested by either reference. Appellant asserts that the Examiner does not modify Inoue based on the actual teaching of Sasaki. Appellant asserts that the concept of utilizing the resistance rate of change to obtain the concentration detection current value is not taught by either reference. Appellant asserts that Sasaki teaches nullifying data rather than correct data based on rate of change, so Sasaki teaches away from the claimed invention. Appellant asserts that Examiner uses impermissible hindsight to modify the prior art documents in a manner not taught or suggested by the prior art documents.
Examiner respectfully disagrees. In response to Appellant’s argument that the claimed correction function is not taught or suggested by either reference, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill in the art to modify the correction of pump current of Inoue to also be based on resistance change rate because Sasaki teaches that the detected concentration value is affected by the resistance change rate (Figs. 2-3, para. [0072]-[0073]). In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Inoue already teaches that the pump current is corrected based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki in order to obtain good accuracy in detection of the gas concentration (Sasaki, Figs. 2-3, para. [0073]). When the correction of the pump current of Inoue is further refined by modifying it in view of Sasaki, a good accuracy in detection of the gas concentration can be obtained since there is a known relationship between the rate of change in internal resistance and variation in the detection value of the gas concentration (Sasaki, Figs. 2-3, para. [0071]-[0073]), so the pump current can be further corrected in Modified Inoue based on the rate of change in internal resistance, and one of ordinary skill in the art would have possessed a reasonable expectation of success in practicing the combination of Inoue and Sasaki as modified. Therefore, the combination of Inoue in view of Sasaki does not teach away from the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794